Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Setiawan et al. (US Pub. No. US2017/0344508)
As per claim 1, Setiawan discloses a circuit, comprising: 
an amplifier (fig. 5B, 66) having a first output (paragraph 63, output node) coupled to a first node (fig.5B, TxVo node) and a second output (paragraph 63, output node) coupled to a second node (fig.5B, sw1);  
a first resistor (fig.5B, R2) directly coupled to the second node (fig.5B, 82) and directly coupled to a ground terminal (fig.5B, ground at R2);  
a second resistor (fig.5B, R3) directly coupled to the first node and directly coupled to the ground terminal (fig.5B, ground at R3);  
a third resistor (fig.5B, Resd 80);  
a fourth resistor (fig.5B, RD);  
a first switch (fig.5B, SW1) coupled to the first resistor; and 
a second switch (fig.5B, SW4) coupled to the second resistor. 
	Setiawan discloses all the limitations as the above but does not show a first resistor directly coupled to a second node and directly coupled to a ground terminal and a second resistor directly coupled to a first node and directly coupled to a ground terminal. However, Setiawan discloses (figure 3, shows the first node 32 connected to a second node 40 via a USB cable 36 and pads 34/38. each configuration channel pin (CC1 and CC2) in the nodes connected to a power source by a pull-up resistor (Rp), and further connected to a ground source (GND) by a pull-down resistor (Rd), and the CC pins of each port may be connected to the pull-up and pull-down resistors by switches 42 and 46, which are controlled by a configuration channel (CC) control circuit 44.” 
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Setiawan will incorporated to connections to the third and fourth resistors in the chain in the same way as of to the third and fourth as show in figures 3 of the two nodes so as to provide system more flexibility and to enhance the system performance.
 
As per claim 2, Setiawan discloses wherein the third resistor is directly coupled to a third node and directly coupled to the ground terminal, wherein the fourth resistor is coupled   coupled to a fourth node and   coupled to the ground terminal, wherein the first node is coupled to the fourth node through the second switch, and wherein the second node is coupled to the third node through the first switch. (paragraph 63, closing switch SW3 may enable current to flow from a current source (Ip) in one port to a pull-down resistor (Rd) and ground connection)
 
As per claim 3, Setiawan discloses wherein the third node is a negative differential terminal of a Universal Serial Bus (USB) differential signal line, wherein the fourth node is a positive differential terminal of USB differential signal line, and wherein the amplifier is implemented as an embedded USB 2 transmitter. (paragraph 48, the output of multiplexer 64 is coupled to a positive input of amplifier 66, which may be a differential to single-ended amplifier)
 
As per claim 4, Setiawan discloses wherein the third resistor is coupled to the second node and directly coupled to the ground terminal, wherein the fourth resistor is coupled to the first node and directly coupled to the ground terminal, wherein the first resistor is coupled to the ground terminal through the first switch, and wherein the second resistor is coupled to the ground terminal through the second switch. (paragraph 47-49, he output of amplifier 66 is coupled through a fourth switch (i.e., SW4) to the negative input of amplifier 66, and through a fifth switch (i.e., SW5) to the connected CC pin.)
 
As per claim 5, Setiawan discloses wherein the first node is a positive differential terminal of a Universal Serial Bus (USB) differential signal line, wherein the second node is a negative differential terminal of USB differential signal line, and wherein the amplifier is implemented as an embedded USB 2 transmitter. (paragraph 62-64, transmit BMC encoded data signals across a USB cable from a transmitter circuit included within a transmitting port of a USB Type-C connector to a receiver circuit included within a receiving port another USB Type-C connector.)

Response to Amendment
3.	Applicant's amendment filed on 6/27/2022 have been fully considered but does not place the application in condition for allowance.
Applicant argues that Setiawan does not show a first resistor directly coupled to a second node and directly coupled to a ground terminal and a second resistor directly coupled to a first node and directly coupled to a ground terminal. However, Setiawan discloses (figure 3, shows a first node 32 connected to a second node 40 via a USB cable 36 and pads 34/38. each configuration channel pin (CC1 and CC2) in the nodes connected to a power source by a pull-up resistor (Rp), and further connected to a ground source (GND) by a pull-down resistor (Rd), and the CC pins of each port may be connected to the pull-up and pull-down resistors by switches 42 and 46, which are controlled by a configuration channel (CC) control circuit 44.” 

4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Han et al.  [US Pub. No. US2018/0173670] discloses the main drive circuit controls on/off states of the multiple mode control switches according to the mode control signal, and works in corresponding working modes.

5.	Applicant' s arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.

Conclusion
6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184